UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number1-11632 Great American Financial Resources, Inc. (Exact name of registrant as specified in its charter) 250 East Fifth Street, Cincinnati, Ohio45202(513) 333-5300 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $1.00 Per Share 7-1/2% Senior Notes due November 5, 2033(a) 7-1/4% Senior Notes due January 23, 2034(a) 6-7/8% Senior Notes due June 1, 2008(a) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Common Stock, Par Value $1.00 Per Share – 1 7-1/2% Senior Notes due November 5, 2033(a) – 1 7-1/4% Senior Notes due January 23, 2034(a)– 1 6-7/8% Senior Notes due June 1, 2008(a)– 1 (a)Issued by wholly-owned subsidiary of Registrant and guaranteed by Registrant. Pursuant to the requirements of the Securities Exchange Act of 1934, Great American Financial Resources, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. GREAT AMERICAN FINANCIAL RESOURCES, INC. Date: September 28, 2007 By: /s/Mark F. Muething Mark F. Muething Executive Vice President
